Case 18-13218        Doc 24     Filed 03/07/19     Entered 03/07/19 10:12:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13218
         Nareshun K Smith, II

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/04/2018.

         2) The plan was confirmed on 07/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/23/2018.

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13218       Doc 24     Filed 03/07/19        Entered 03/07/19 10:12:40              Desc          Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                    $475.00
        Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                       $475.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                        $27.08
     Other                                                                  $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $48.84

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
 AMERICREDIT FINANCIAL DBA GM F    Secured       17,726.52     17,726.52     17,726.52         347.00        79.16
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,200.00       1,318.40      1,318.40           0.00         0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         500.00        402.61        402.61           0.00         0.00
 CHASE BANK                        Unsecured         600.00           NA            NA            0.00         0.00
 CHOICERECOV                       Unsecured         233.00           NA            NA            0.00         0.00
 DIVERSIFIED CONSULTANT/COMCAS     Unsecured         654.00           NA            NA            0.00         0.00
 MBB/MEDICAL PAYMENT DATA          Unsecured         575.00           NA            NA            0.00         0.00
 MBB/MEDICAL PAYMENT DATA          Unsecured          59.00           NA            NA            0.00         0.00
 PNC BANK                          Unsecured         350.00           NA            NA            0.00         0.00
 TOWN OF CICERO                    Unsecured         100.00           NA            NA            0.00         0.00
 SPEEDY CASH                       Unsecured         588.00        588.26        588.26           0.00         0.00
 SPRINT CORP                       Unsecured      1,064.00       1,063.64      1,063.64           0.00         0.00
 T MOBILE                          Unsecured         934.00        764.44        764.44           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13218        Doc 24      Filed 03/07/19     Entered 03/07/19 10:12:40              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $17,726.52            $347.00             $79.16
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $17,726.52            $347.00             $79.16

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,137.35                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $48.84
         Disbursements to Creditors                               $426.16

 TOTAL DISBURSEMENTS :                                                                         $475.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
